Order entered October 24, 2013




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-13-00748-CV

                          PARALLEL NETWORKS, LLC, Appellant

                                             V.

                              JENNER & BLOCK LLP, Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-13-01146-E

                                          ORDER
       We GRANT appellee’s October 21, 2013 unopposed motion for leave to file the

appendix to its brief under seal.


                                                    /s/   DAVID LEWIS
                                                          JUSTICE